Exhibit 10.1

 

AMERISOURCEBERGEN CORPORATION

 

EQUITY INCENTIVE PLAN

 

(As amended and restated effective as of January 1, 2011)*

 

1.                                      Background and Purpose.

 

(a)                                 Background.  This AmerisourceBergen
Corporation Equity Incentive Plan (the “Plan”), formerly known as the
AmerisourceBergen Corporation Management Incentive Plan, as adopted by the
shareholders of AmerisourceBergen Corporation effective February 19, 2009 (the
“Effective Date”), is intended to be an amendment and restatement of the
AmerisourceBergen Corporation 2002 Management Stock Incentive Plan (the “2002
Plan”), which was the result of the merger, effective April 23, 2002, of the
Bergen Brunswig Corporation 1999 Management Stock Incentive Plan with and into
the AmeriSource Health Corporation 2001 Stock Option Plan (collectively, with
the Bergen Brunswig Corporation 1999 Management Stock Incentive Plan and the
AmerisourceBergen Corporation 2002 Management Stock Incentive Plan, the “Prior
Plans”).  This document applies to all grants made under this Plan on or after
the Effective Date.  Each grant made under the Prior Plans will remain subject
to the terms of the 2002 Plan as in existence immediately prior to the Effective
Date; provided, however, that upon the forfeiture or lapse of any right granted
under the Prior Plans, the shares underlying such right shall again be available
for issuance pursuant to this Plan.

 

(b)                                 Purpose.  The purpose of the Plan is to
provide designated employees, directors, independent contractors and consultants
of AmerisourceBergen Corporation (the “Company”) and its subsidiaries with the
opportunity to receive grants of stock awards and other incentive compensation
as provided in the Plan.  The Company believes that the Plan will encourage the
participants to contribute materially to the growth of the Company, thereby
benefiting the Company’s shareholders, and will align the economic interests of
the participants with those of the shareholders.

 

2.                                      Definitions.  For purposes of the Plan,
the following terms shall be defined as follows:

 

“Administrator” means the individual or individuals, if any, to whom the
Committee delegates authority under the Plan in accordance with Section 3(d). 
If no delegation of authority is in effect, the Committee shall serve as the
Administrator.

 

“Award” means an award made pursuant to the terms of the Plan to an Eligible
Individual in the form of Stock Options, Stock Appreciation Rights, Stock
Awards, Restricted Stock Unit Awards, Performance Share Awards,
Section 162(m) Awards or other awards determined by the Committee.

 

“Award Agreement” means a written agreement or certificate granting an Award. 
An Award Agreement shall contain such terms and conditions as the Committee
deems appropriate and that are not inconsistent with the terms of the Plan.  The
Administrator may in its discretion require that an Award Agreement be executed
by the Participant to whom the relevant Award is made.

 

“Board” means the Board of Directors of the Company.

 

A “Change in Control” shall be deemed to have occurred if:

 

--------------------------------------------------------------------------------

*  Footnoted common stock share numbers set forth herein are shown on an as
adjusted basis to give effect to the two-for-one split in the Company’s common
stock, which occurred on June 15, 2009, and resultant proportional adjustment to
these share numbers pursuant to Section 17(b) of the Plan.

 

--------------------------------------------------------------------------------


 

(i)                                     Any “person” (as such term is used in
Sections 13(d) and 14(d) of the Exchange Act) is or becomes a “beneficial owner”
(as defined in Rule 13d-3 under the Exchange Act), directly or indirectly, of
securities of the Company representing more than 35% of the voting power of the
then outstanding securities of the Company, and such person owns more aggregate
voting power of the Company’s then outstanding securities entitled to vote
generally in the election of directors than any other person;

 

(ii)                                  The shareholders of the Company approve
(or, if shareholder approval is not required, the Board approves) an agreement
providing for (x) the merger or consolidation of the Company with another
corporation where the shareholders of the Company, immediately prior to the
merger or consolidation, will not beneficially own, immediately after the merger
or consolidation, shares entitling such shareholders to 50% or more of all votes
to which all shareholders of the surviving corporation would be entitled in the
election of directors (without consideration of the rights of any class of stock
to elect directors by a separate class vote), (y) the sale or other disposition
of all or substantially all of the assets of the Company, or (z) a liquidation
or dissolution of the Company; or

 

(iii)                               Directors are elected such that a majority
of the members of the Board shall have been members of the Board for less than
two years, unless the election or nomination for election of each new director
who was not a director at the beginning of such two-year period was approved by
a vote of at least two-thirds of the directors then still in office who were
directors at the beginning of such period.

 

“Code” means the Internal Revenue Code of 1986, as amended, and the applicable
rulings and regulations thereunder.

 

“Committee” means the Compensation and Succession Planning Committee of the
Board, or with respect to awards to non-employee directors and matters relating
thereto, the Governance and Nominating Committee of the Board, any respective
successor committee thereto, any other committee appointed by the Board to
administer the Plan or, in its discretion, the entire Board.

 

“Common Stock” means the Common Stock of the Company.

 

“Disability” means eligibility for disability benefits under the terms of the
Company’s long-term disability plan in effect at the time a Participant becomes
disabled.

 

“Eligible Individuals” means the individuals described in Section 6 who are
eligible for Awards under the Plan.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
applicable rulings and regulations thereunder.

 

“Fair Market Value.”

 

(i)                                     If the Common Stock is publicly traded,
then the Fair Market Value per share of Common Stock shall be determined as
follows: (x) if the principal trading market for the Common Stock is a national
securities exchange or the Nasdaq National Market, the price per share at the
close of regular trading on the relevant date (or, if the relevant date is not a
day in which the Common Stock is being traded, then the last such date before
the relevant date), or (y) if the Common Stock is not principally traded on such
exchange or market, the mean between the last reported “bid” and “asked” prices
of shares of Common Stock on the relevant date (or, if the relevant date is not
a date upon which a sale was

 

2

--------------------------------------------------------------------------------


 

reported, as reported on Nasdaq or, if not so reported, as reported by the
National Daily Quotation Bureau, Inc. or as reported in a customary financial
reporting service, as applicable, then the last such date before the relevant
date) and as the Committee determines.

 

(ii)                                  If the Common Stock is not publicly traded
or, if publicly traded, is not subject to reported transactions or “bid” or
“asked” quotations as set forth above, the Fair Market Value per share shall be
as determined by the Committee.

 

“Incentive Stock Option” means a Stock Option that is an “incentive stock
option” within the meaning of Section 422 of the Code and designated by the
Committee as an Incentive Stock Option in an Award Agreement.

 

“Nonqualified Stock Option” means a Stock Option that is not an Incentive Stock
Option.

 

“Parent” means any corporation that is a “parent corporation” within the meaning
of Section 424(e) of the Code with respect to the relevant entity.

 

“Participant” means an Eligible Individual to whom an Award has been granted
under the Plan.

 

“Performance Period” means a fiscal year of the Company or such other period
that may be specified by the Committee in connection with the grant of a
Section 162(m) Award.

 

“Performance Share Award” means a conditional Award of shares of Common Stock
granted to an Eligible Individual pursuant to Section 12 hereof.

 

“Restricted Stock Unit” means a Common Stock-equivalent unit granted under the
Plan and described in Section 11 hereof.

 

“Section 162(m) Award” means an Award described in Section 14 hereof.

 

“Section 162(m) Participant” means, for a given fiscal year of the Company, any
Participant designated by the Committee by not later than 90 days following the
start of such year as a Participant (or such other time as may be required or
permitted by Section 162(m) of the Code) whose compensation for such fiscal year
may be subject to the limit on deductible compensation imposed by
Section 162(m) of the Code.

 

“Stock Appreciation Right” means an Award to receive all or some portion of the
appreciation on shares of Common Stock granted to an Eligible Individual
pursuant to Section 9 hereof.

 

“Stock Award” means an Award of shares of Common Stock granted to an Eligible
Individual pursuant to Section 10 hereof.

 

“Stock Option” means an Award to purchase shares of Common Stock granted to an
Eligible Individual pursuant to Section 8 hereof.

 

“Subsidiary” means (i) any corporation which is a “subsidiary corporation”
within the meaning of Section 424(f) of the Code with respect to the Company or
(ii) any other corporation or other entity in which the Company, directly or
indirectly, has an equity or similar interest and which the Administrator
designates as a Subsidiary for the purposes of the Plan.

 

“Substitute Award” means an Award granted upon assumption of, or in substitution
for, outstanding awards previously granted by a company or other entity in
connection with a corporate transaction, such as a merger, combination,
consolidation or acquisition of property or stock.

 

3

--------------------------------------------------------------------------------


 

“Voluntary Retirement” means any voluntary termination of employment or service
by a Participant after reaching age sixty-two (62) and completing sixty (60)
full months of continuous service with the Company and/or its Subsidiaries.

 

3.                                                                                     
Administration of the Plan.

 

(a)                                 Power and Authority of the Committee.  The
Plan shall be administered by the Committee, which shall have full power and
authority, subject to the express provisions hereof, (i) to select Participants
from the Eligible Individuals, (ii) to make Awards in accordance with the Plan,
(iii) to determine the number of shares of Common Stock subject to each Award or
the cash amount payable in connection with an Award, (iv) to determine the terms
and conditions of each Award, including, without limitation, those related to
vesting, forfeiture, payment and exercisability, and the effect, if any, of a
Participant’s termination of employment or service with the Company or, subject
to Section 18 hereof, of a Change in Control on the outstanding Awards granted
to such Participant, and including the authority to amend the terms and
conditions of an Award after the granting thereof to a Participant in a manner
that is not prejudicial to the rights of such Participant in such Award, (v) to
provide in an Award Agreement for forfeiture of all or part of an Award, whether
or not such Award has become exercisable, nonforfeitable or earned or has
previously been exercised, as the case may be, and to determine the terms and
conditions of such forfeiture, which terms and conditions may include, but are
not limited to, non-competition and non-solicitation requirements and/or
conditions requiring the repayment to the Company of the vested and/or
previously exercised portion of any Award; (vi) to determine whether a
Participant has experienced a Triggering Event as defined in Section 15;
(vii) to specify and approve the provisions of the Award Agreements delivered to
Participants in connection with their Awards, (viii) to interpret any Award
Agreement delivered under the Plan, (ix) to prescribe, amend and rescind
rules and procedures relating to the Plan, (x) to vary the terms of Awards to
take account of tax, securities law and other regulatory requirements of various
states or foreign jurisdictions, (xi) subject to the provisions of the Plan and
subject to such additional limitations and restrictions as the Committee may
impose, to delegate to one or more officers at the Company some or all of its
authority under the Plan, and (xii) to make all other determinations and to
formulate such procedures as may be necessary or advisable for the
administration of the Plan.

 

(b)                                 Plan Construction and Interpretation.  The
Committee shall have full power and authority, subject to the express provisions
hereof, to construe and interpret the Plan.

 

(c)                                  Determinations of Committee Final and
Binding.  All determinations by the Committee in carrying out and administering
the Plan and in construing and interpreting the Plan shall be final, binding and
conclusive for all purposes and upon all persons interested herein.

 

(d)                                 Delegation of Authority.  The Committee may,
but need not, from time to time delegate some or all of its authority under the
Plan to an Administrator consisting of one or more members of the Committee or
of one or more officers of the Company.  The Committee may also delegate its
authority to make and set the terms and conditions of Awards under the Plan to
the Company’s Chief Executive Officer; provided, however, that if the Committee
so delegates its authority, the Chief Executive Officer shall not have the
authority to make Awards (i) to any Eligible Individual respecting more than
50,000 shares of Common Stock in any calendar year, (ii) to all Eligible
Individuals respecting more than 250,000 shares of Common Stock in the aggregate
in any calendar year or (iii) to Eligible Individuals, who on the date of the
Award are (A) subject to the reporting rules under Section 16(a) of the Exchange
Act, (B) Section 162(m) Participants or (C) officers of the Company who are
delegated authority by the Committee hereunder.  In addition, the Committee may
delegate to the Administrator, the Chief Executive Officer and/or such other
appropriate officer of the Company its authority to determine whether a
Triggering Event (as defined in Section 15) has occurred and the extent to which
the consequences of Section 15(a) shall apply, provided that only the Committee
may determine whether a Triggering Event has occurred and the extent to which
the consequences of Section 15(a) shall apply with respect any Participant who
is (i) subject to the reporting rules under Section 16(a) of the Exchange Act,
(ii) a Section

 

4

--------------------------------------------------------------------------------


 

162(m) Participant or (iii) an officer of the Company who is delegated authority
by the Committee hereunder.  Any delegation hereunder shall be subject to the
restrictions and limits that the Committee specifies at the time of such
delegation or thereafter.  Nothing in the Plan shall be construed as obligating
the Committee to delegate authority to an Administrator, and the Committee may
at any time rescind the authority delegated to an Administrator appointed
hereunder or appoint a new Administrator.  At all times, the Administrator
appointed under this Section 3(d) shall serve in such capacity at the pleasure
of the Committee.  Any action undertaken by the Administrator in accordance with
the Committee’s delegation of authority shall have the same force and effect as
if undertaken directly by the Committee, and any reference in the Plan to the
Committee shall, to the extent consistent with the terms and limitations of such
delegation, be deemed to include a reference to the Administrator.

 

(e)                                  Liability of Committee.  Neither any member
of the Committee nor the Administrator shall be liable for anything whatsoever
in connection with the administration of the Plan except such person’s own
willful misconduct.  Under no circumstances shall any member of the Committee or
the Administrator be liable for any act or omission of any other member of the
Committee.  In the performance of its functions with respect to the Plan, the
Committee and the Administrator shall be entitled to rely upon information and
advice furnished by the Company’s officers, the Company’s accountants, the
Company’s counsel and any other party the Committee deems necessary, and no
member of the Committee or the Administrator shall be liable for any action
taken or not taken in reliance upon any such advice.

 

4.                                     
                                                Duration of Plan.  The Plan
shall remain in effect until terminated by the Board and thereafter until all
Awards granted under the Plan are satisfied by the issuance of shares of Common
Stock or the payment of cash or are terminated under the terms of the Plan or
under the Award Agreement entered into in connection with the grant thereof. 
Notwithstanding the foregoing, no Awards may be granted under the Plan after
February 18, 2019.

 

5.                                     
                                                Shares of Stock Subject to the
Plan.  Subject to adjustment as provided in Section 17(b) hereof, the number of
shares of Common Stock that may be issued under the Plan pursuant to Awards
(including Awards granted under the Prior Plans before the Effective Date,
February 19, 2009, of this amended, restated and renamed Plan) shall not exceed,
in the aggregate, 86,600,000* shares (which number includes shares of Common
Stock that have been previously issued hereunder or pursuant to the Prior Plans,
including shares of Common Stock that remain subject to forfeiture or repurchase
by the Company, shares of Common Stock reserved for issuance in connection with
the exercise or settlement of outstanding Awards, and shares of Common Stock
available for issuance in respect of new Awards) (the “Section 5 Limit”), of
which the number of shares of Common Stock that may be issued under the Plan
pursuant to Incentive Stock Options may not exceed, in the aggregate,
14,800,000* and the number of shares of Common Stock that may be issued under
the Plan in respect of Stock Awards, Restricted Stock Units and Performance
Share Awards may not exceed, in the aggregate, 4,000,000*.  Such shares may be
either authorized but unissued shares, treasury shares or any combination
thereof.  For purposes of determining the number of shares that remain available
for issuance under the Plan, the following rules shall apply:

 

(a)                                 the number of shares subject to outstanding
Awards, including Awards made under the Prior Plans, shall be charged against
the Section 5 Limit;

 

(b)                                 the Section 5 Limit shall be increased by
the number of shares subject to an Award, including any Award made under the
Prior Plans, (or portion thereof) which lapses, expires or is otherwise
terminated without the issuance of such shares or is settled by the delivery of
consideration other than shares; and

 

(c)                                  the Section 5 Limit shall not be increased
by:

 

--------------------------------------------------------------------------------

* Number gives effect to the 2009 two-for-one common stock split.

 

5

--------------------------------------------------------------------------------


 

(i)                                           the number of shares tendered to
pay the exercise price of, or to satisfy a Participant’s tax withholding
obligations with respect to, a Stock Option or other Award, including Stock
Options and Awards made under the Prior Plans, and

 

(ii)                                        the number of shares withheld from
any Award, including any Award made under the Prior Plans,  to satisfy a
Participant’s tax withholding obligations or, if applicable, to pay the exercise
price of a Stock Option or other Award, including Stock Options and Awards made
under the Prior Plans.

 

The Company will not use the proceeds received from a Participant’s exercise of
a Stock Option to repurchase shares of Common Stock on the open market for
issuance under the Plan.

 

In addition, any shares underlying Substitute Awards shall not be counted
against the Section 5 Limit set forth in the first sentence of this Section 5.

 

6.                                      Eligible Individuals.

 

(a)                                 Eligibility Criteria.  Awards may be granted
by the Committee to individuals (“Eligible Individuals”) who are officers or
other key employees, directors, independent contractors or consultants of the
Company or a Subsidiary with the potential to contribute to the future success
of the Company or its Subsidiaries.  An individual’s status as a member of the
Committee or an Administrator will not affect his or her eligibility to
participate in the Plan.

 

(b)                                 Maximum Number of Shares per Eligible
Individual.  In accordance with the requirements under Section 162(m) of the
Code, the limit on grants of Awards to Eligible Individuals in respect of any
calendar year commencing on or after January 1, 2009 shall be 600,000* shares of
Common Stock; provided, however, that with respect to Awards made under the Plan
that are not based on the value or future value of a specified number of shares
of Common Stock, the aggregate annual limit will be applied by taking into
account the Fair Market Value of such Award expressed as a grant of shares of
Common Stock.

 

7.                                     
                                                Awards Generally.  Awards under
the Plan may consist of Stock Options, Stock Appreciation Rights, Stock Awards,
Restricted Stock Unit Awards, Performance Share Awards, Section 162(m) Awards or
other awards determined by the Committee.  The terms and provisions of an Award
shall be set forth in a written Award Agreement approved by the Committee and
delivered or made available to the Participant as soon as practicable following
the date of the award.  The vesting, exercisability, payment and other
restrictions applicable to an Award (which may include, without limitation,
restrictions on transferability or provision for mandatory resale to the
Company) shall be determined by the Committee and set forth in the applicable
Award Agreement.  Notwithstanding the foregoing, the Committee may, at any time
at or after grant, accelerate (i) the vesting or payment of any Award, (ii) the
lapse of restrictions on any Award or (iii) the date on which any Option or
Stock Appreciation Right first becomes exercisable.  The date of a Participant’s
termination of employment or service for any reason shall be determined in the
sole discretion of the Committee.  The Committee shall also have full authority
to determine and specify in the applicable Award Agreement the effect, if any,
that a Participant’s termination of employment or service for any reason will
have on the vesting, exercisability, payment or lapse of restrictions applicable
to an outstanding Award.

 

8.                                                                                     
Stock Options.

 

(a)                                 Terms of Stock Options Generally.  Subject
to the terms of the Plan and the applicable Award Agreement, each Stock Option
shall entitle the Participant to whom such Stock Option was granted to purchase
the number of shares of Common Stock specified in the applicable Award Agreement
and shall be subject to the terms and conditions established by the Committee in
connection with the Award and specified in the applicable Award Agreement.  Upon
satisfaction of the conditions to

 

--------------------------------------------------------------------------------

* Number gives effect to the 2009 two-for-one common stock split.

 

6

--------------------------------------------------------------------------------


 

exercisability specified in the applicable Award Agreement, a Participant shall
be entitled to exercise the Stock Option in whole or in part and to receive,
upon satisfaction or payment of the exercise price or an irrevocable notice of
exercise in the manner contemplated by Section 8(d) below, the number of shares
of Common Stock in respect of which the Stock Option shall have been exercised. 
Stock Options may be either Nonqualified Stock Options or Incentive Stock
Options.  Notwithstanding anything contained in the Plan to the contrary and
subject to the provisions of Section 15, except as otherwise provided in an
Award Agreement:

 

(i)                                           Termination of Employment For
Cause.  Except for Awards granted to non-employee directors, if a Participant is
notified that the Participant will be involuntarily terminated from employment
with the Company or any Subsidiary for Cause, then all unexercised stock options
subject to any Award Agreement shall be forfeited as of the date of such notice,
whether or not then exercisable, except to the extent otherwise specified in the
applicable Award Agreement.  For purposes of this Section 8, “Cause” shall mean
a determination by the Board that any of the following has occurred:  (A) an act
or acts of dishonesty by the Participant constituting a felony under applicable
law and resulting or intending to result directly or indirectly in gain to or
personal enrichment of the Participant at the Company’s expense; or (B) a
material breach of any provision of subsection (1), (2) or (3) below or any
provision of Attachment A.

 

(1)                                 Full-Time Employment.  The Participant shall
devote his time, attention and effort during regular business hours to the
business of the Company and shall not during the term of employment be engaged
in any other substantial business activity whether or not such business activity
is pursued for gain, profit or other pecuniary advantage; but this shall not be
construed as preventing the Participant from investing his personal assets in
businesses which do not compete with the Company in such form or manner as will
not require substantial services on the part of the Participant in the operation
of the affairs of the companies in which such investments are made. 
Notwithstanding the foregoing, the Participant may purchase securities in any
corporation whose securities are regularly traded; provided, however, that such
purchases shall not result in his owning beneficially at any time more than one
percent (1%) of any class of securities of any corporation engaged in a business
competitive with that of the Company.

 

(2)                                 Unauthorized Disclosure.  During the term of
the Participant’s employment with the Company and at anytime thereafter, the
Participant shall not, without the written consent of the Board or the Executive
Committee, disclose to any person, other than as required by law or court order,
or other than to an employee of the Company or any of its affiliated
corporations, or other than to a person to whom disclosure is necessary or
appropriate in connection with the performance by the Participant of his duties
(including but not limited to disclosure to the Company’s outside accountants,
attorneys or bankers of information properly requested by such persons), any
confidential information obtained by Participant while the Participant is in the
employ of the Company.  For purposes of this Plan, “confidential information”
shall mean any information of the Company that the Company treats as
confidential as well as any information that a prudent officer of the Company
would consider to be proprietary or confidential to the Company, including
without limitation, information with respect to any of the Company’s services,
customers, suppliers, techniques, patents and patent applications, methods
(including manufacturing methods), products, designs, financial projections,
industry projections or analyses, planned or pending agreements or future plans;
provided, however, that “confidential information” shall not include any
information known generally to the public (other than as a result of
unauthorized disclosure by the Participant) or any information of a type not
otherwise considered confidential by persons engaged in the same business or a
business similar to that conducted by the Company.

 

(3)                                 Works For Hire Acknowledgment; Assignment. 
The Participant acknowledges that all of the Participant’s work on and
contributions to the Company’s products (the “Products”), including, without
limitation, any and all patterns, designs, artworks and other expressions in any
tangible medium (collectively, the “Works”) are within the scope of the
Participant’s employment

 

7

--------------------------------------------------------------------------------


 

and are a part of the services, duties and responsibilities of the Participant. 
All of the Participant’s work on and contributions to the Works will be rendered
and made by the Participant for, at the instigation of, and under the overall
direction of the Company, and all of the Participant’s said work and
contributions, as well as the Works, are and at all times shall be regarded as
“work made for hire” as that term is used in the United States Copyright Laws. 
Without curtailing or limiting this acknowledgment, the Participant hereby
assigns, grants, and delivers exclusively to the Company, as to work on and
contribution to the Products pursuant hereto all rights, titles, and interests
in and to any such Works, and all copies and versions, including all copyrights
and renewals.  The Participant will execute and deliver to the Company, or its
successors and assigns, such other and further assignments, instruments and
documents as it from time to time reasonably may request for the purpose of
establishing, evidencing, and enforcing or defending its complete, exclusive
perpetual, and worldwide ownership of all rights, titles, and interests of every
kind and nature whatsoever, including all copyrights in and to the Works.  The
Participant hereby constitutes and appoints the Company as its agent and
attorney-in-fact, with full power of substitution, to execute and deliver said
assignments, instruments or documents as the Participant may fail or refuse to
execute and deliver, this power and agency being coupled with an interest and
being irrevocable.

 

(ii)                                        Voluntary Retirement.   Effective
with Awards granted on or after February 19, 2009 and unless otherwise set forth
in the applicable Award Agreement, if a Participant terminates employment or
service with the Company or any Subsidiary due to Voluntary Retirement, the
Participant’s Stock Option shall continue to vest and become exercisable
according to the schedule set forth in the applicable Award Agreement.

 

(iii)                                     Other Termination of Employment. 
Except as otherwise provided above or in an Award Agreement, if a Participant
terminates employment or service with the Company or any Subsidiary for any
reason other than for “Cause” and such Participant has not satisfied the
conditions to exercisability specified in the applicable Award Agreement, then
the Participant shall forfeit those Stock Options which have not yet become
exercisable as of the date of such termination of employment or service.

 

(b)                                 Exercise Price.  The exercise price per
share of Common Stock purchasable under a Stock Option shall be determined by
the Committee at the time of grant and set forth in the Award Agreement;
provided, however, that the exercise price per share shall be no less than 100%
of the Fair Market Value per share on the date of grant.  Notwithstanding the
foregoing, the exercise price per share of a Stock Option that is a Substitute
Award may be less than the Fair Market Value per share on the date of award,
provided the requirements of Treas. Reg. § 1.409A-1(b)(5)(v)(D) are met.

 

(c)                                  Option Term.  Subject to the provisions of
Section 15, the term of each Stock Option shall be fixed by the Committee and
set forth in the Award Agreement; provided, however, that a Stock Option shall
not be exercisable after the expiration of ten (10) years after the date the
Stock Option is granted.  Notwithstanding the foregoing and subject to the
provisions of Section 15, for Participants other than non-employee directors:

 

(i)                                           Termination of Employment or
Service Without Cause.  If a Participant is notified that the Participant will
be involuntarily terminated from employment or service with the Company or any
Subsidiary without Cause, then the term of the Participant’s Stock Option shall
end on the earlier of: (A) the date set forth in the applicable Award Agreement,
(B) one (1) year from the date of the Participant’s termination of employment or
service or (C) the expiration of the stated term of the Stock Option (which in
no event shall exceed ten (10) years after the date the Stock Option is
granted).

 

(ii)                                        Disability.  If a Participant
terminates employment or service with the Company or any Subsidiary due to
Disability, then the term of the Participant’s Stock Option shall end on the
earlier of: (A) the date set forth in the applicable Award Agreement, (B) one
(1) year from the date of the Participant’s termination of employment or service
or (C) the expiration of the stated term of the Stock Option (which in no event
shall exceed ten (10) years after the date the Stock Option is granted).

 

8

--------------------------------------------------------------------------------


 

(iii)                                     Death.  If a Participant terminates
employment or service with the Company or any Subsidiary due to death, such
Participant’s estate shall have the right to exercise the Participant’s Stock
Options for a period ending on the earlier of: (A) the date set forth in the
applicable Award Agreement, (B) one (1) year from the date of the Participant’s
death, or (C) the expiration of the stated term of the Stock Option (which in no
event shall exceed ten (10) years after the date the Stock Option is granted).

 

(iv)                                    Voluntary Termination of Employment or
Service.  Except as otherwise provided in Section 8(c)(v) of the Plan, if a
Participant terminates employment or service with the Company or any Subsidiary
and such Participant has satisfied the conditions to exercisability specified in
the applicable Award Agreement as of the date of such voluntary termination,
then the term of the Participant’s Stock Options shall end on the earlier of:
(A) the date set forth in the applicable Award Agreement, (B) three (3) months
from the date of the Participant’s termination of employment or service or
(C) the expiration of the stated term of the Stock Option (which in no event
shall exceed ten (10) years after the date the Stock Option is granted).

 

(v)                                       Voluntary Retirement.

 

(1)                                 Effective with Awards granted on or after
August 10, 2004 but prior to February 19, 2009, if a Participant terminates
employment with the Company or any Subsidiary due to Voluntary Retirement, then
the term of the Participant’s Stock Option shall end on the earlier of the date
set forth in the applicable Award Agreement or three (3) years from the date of
the Participant’s Voluntary Retirement.

 

(2)                                 Effective with Awards granted on or after
February 19, 2009 and unless otherwise set forth in the applicable Award
Agreement, if a Participant terminates employment with the Company or any
Subsidiary due to Voluntary Retirement, then the term of the Participant’s Stock
Option shall end on the earlier of: (A) the date set forth in the applicable
Award Agreement or (B) the expiration of the stated term of the Stock Option
(which in no event shall exceed ten (10) years after the date the Stock Option
is granted).

 

(d)                                 Method of Exercise.  Subject to the
provisions of the applicable Award Agreement the exercise price of a Stock
Option may be paid in cash or previously owned shares or a combination thereof
or in whole or in part through the withholding of shares subject to the Stock
Option with a value equal to the exercise price.  In accordance with the
rules and procedures established by the Administrator for this purpose, the
Stock Option may also be exercised through a “cashless exercise” procedure which
is approved by the Administrator involving a broker or dealer approved by the
Administrator thereby affording Participants the opportunity to sell immediately
some or all of the shares underlying the exercised portion of the Stock Option
in order to generate sufficient cash to pay the Stock Option exercise price or
to satisfy withholding tax obligations related to the Stock Option.

 

9.                                      Stock Appreciation Rights.  Stock
Appreciation Rights shall be subject to the terms and conditions established by
the Committee in connection with the Award thereof and specified in the
applicable Award Agreement.  Subject to the provisions of Section 15, upon
satisfaction of the conditions to the payment specified in the applicable Award
Agreement, each Stock Appreciation Right shall entitle a Participant to an
amount, if any, equal to the Fair Market Value of a share of Common Stock on the
date of exercise over the Stock Appreciation Right exercise price specified in
the applicable Award Agreement.  At the discretion of the Administrator,
payments to a Participant upon exercise of a Stock Appreciation Right may be
made in shares of Common Stock, cash or a combination thereof.  A Stock
Appreciation Right may be granted alone or in addition to other Awards, or in
tandem with a Stock Option.  If granted in tandem with a Stock Option, a Stock
Appreciation Right shall cover the same number of shares of Common Stock as
covered by the Stock Option (or such lesser number of shares as the Committee
may determine) and shall be exercisable only at such time or times and to the
extent the

 

9

--------------------------------------------------------------------------------


 

related Stock Option shall be exercisable, and shall have the same term and
exercise price as the related Stock Option.  Upon exercise of a Stock
Appreciation Right granted in tandem with a Stock Option, the related Stock
Option shall be canceled automatically to the extent of the number of shares
covered by such exercise; conversely, if the related Stock Option is exercised
as to some or all of the shares covered by the tandem grant, the tandem Stock
Appreciation Right shall be canceled automatically to the extent of the number
of shares covered by the Stock Option exercised.  Effective with Awards granted
on or after February 19, 2009 and to the extent set forth in the applicable
Award Agreement, if a Participant terminates employment or service with the
Company or any Subsidiary due to Voluntary Retirement, the Participant’s Stock
Appreciation Right, if any, shall continue to vest and become exercisable
according to the schedule set forth in the applicable Award Agreement and the
term of such Stock Appreciation Right shall end on the earlier of the date set
forth in the applicable Award Agreement or the expiration of the stated term of
the Stock.

 

10.                               Stock Awards.  Stock Awards shall consist of
one or more shares of Common Stock granted to an Eligible Individual, and shall
be subject to the terms and conditions established by the Committee in
connection with the Award and specified in the applicable Award Agreement
(including, without limitation, the provisions of Section 15); provided,
however, that each Stock Award shall be subject to at least one of the following
minimum repurchase or lapse restrictions:  (a) a performance-based repurchase or
lapse restriction that expires not less than one (1) year following the date of
grant or (b) a time-based repurchase or lapse restriction that expires based on
the Eligible Individual remaining employed or otherwise providing services to
the Company for not less than three (3) years from the date the Stock Award is
made.  Notwithstanding anything herein to the contrary, the Committee shall be
permitted to waive any repurchase or lapse restriction applicable to any Stock
Award.  Effective with Awards granted on or after February 19, 2009 and to the
extent set forth in the applicable Award Agreement, if a Participant terminates
employment or service with the Company or any Subsidiary due to Voluntary
Retirement, the repurchase and lapse restrictions on such Participant’s Stock
Award, if any, shall continue to lapse according to the schedule set forth in
the applicable Award Agreement.

 

11.                               Restricted Stock Units.  The Committee may
from time to time grant Awards to Eligible Individuals denominated in Common
Stock-equivalent units in such amounts and upon such terms as the Committee
shall determine and as set forth in an applicable Award Agreement (including,
without limitation, the provisions of Section 15); provided, however, that each
Restricted Stock Unit Award shall be subject to at least one of the following
minimum repurchase or lapse restrictions:  (a) a performance-based repurchase or
lapse restriction that expires not less than one (1) year following the date of
grant or (b) a time-based repurchase or lapse restriction that expires based on
the Eligible Individual remaining employed or otherwise providing services to
the Company for not less than three (3) years from the date the Restricted Stock
Unit Award is made.  Notwithstanding anything herein to the contrary, the
Committee shall be permitted to waive any repurchase or lapse restriction
applicable to any Restricted Stock Unit Award.  Restricted Stock Units granted
to a Participant shall be credited to a bookkeeping reserve account solely for
accounting purposes and shall not require a segregation of any of the Company’s
assets.  An Award of Restricted Stock Units may be settled in Common Stock,
cash, or in any combination of Common Stock and cash; provided, however, that a
determination to settle an Award of Restricted Stock Units in whole or in part
in cash shall be made only with approval of the Board.  Except as otherwise
provided in the applicable Award Agreement, the Participant shall not have the
rights of a shareholder with respect to any Common Stock represented by a
Restricted Stock Unit.  Effective with Awards granted on or after February 19,
2009 and to the extent set forth in the applicable Award Agreement, if a
Participant terminates employment or service with the Company or any Subsidiary
due to Voluntary Retirement, the repurchase and lapse restrictions on such
Participant’s Restricted Stock Unit Award, if any, shall continue to lapse
according to the schedule set forth in the applicable Award Agreement.

 

12.                              
                                                Performance Share Awards. 
Performance Share Awards shall be evidenced by an Award Agreement in such form
and containing such terms and conditions as the Committee deems appropriate and
which are not inconsistent with the terms of the Plan (including, without
limitation, the

 

10

--------------------------------------------------------------------------------


 

provisions of Section 15).  Each Award Agreement shall set forth the number of
shares of Common Stock to be earned by a Participant upon satisfaction of
certain specified performance criteria and subject to such other terms and
conditions as the Committee deems appropriate.  Payment in settlement of a
Performance Share Award shall be made as soon as practicable following the
conclusion of the applicable performance period, or at such other time as the
Administrator shall determine, in shares of Common Stock, in an equivalent
amount of cash or in a combination of Common Stock and cash, as the
Administrator shall determine.  Effective with Awards granted on or after
February 19, 2009 and to the extent set forth in the applicable Award Agreement,
if a Participant terminates employment or service with the Company or any
Subsidiary due to Voluntary Retirement, with respect to any Performance Share
Award granted to such Participant, such Participant shall be considered to have
remained employed or otherwise providing services to the Company until the end
of the applicable performance period for purposes of determining whether such
Performance Share Award was partially or fully earned.

 

13.                              
                                                Other Awards.  The Committee
shall have the authority to specify the terms and provisions of other forms of
equity-based or equity-related Awards not described above which the Committee
determines to be consistent with the purpose of the Plan and the interests of
the Company, which Awards may provide for cash payments based in whole or in
part on the value or future value of Common Stock, for the acquisition or future
acquisition of Common Stock, or any combination thereof.  Other Awards shall
also include cash payments (including the cash payment of dividend equivalents)
under the Plan which may be based on one or more criteria determined by the
Committee which are unrelated to the value of Common Stock and which may be
granted in tandem with, or independent of, other Awards under the Plan.

 

14.                                                                              
Section 162(m) Awards.

 

(a)                                 Terms of Section 162(m) Awards Generally. 
In addition to any other Awards under the Plan, the Company may make Awards that
are intended to qualify as “qualified performance-based compensation” for
purposes of Section 162(m) of the Code (“Section 162(m) Awards”). 
Section 162(m) Awards may consist of Stock Options, Stock Appreciation Rights,
Stock Awards, Performance Share Awards or Other Awards the vesting,
exercisability and/or payment of which is conditioned upon the attainment for
the applicable Performance Period of specified performance targets related to
designated performance goals for such period selected by the Committee from
among the performance goals specified in Section 14(b) below. 
Section 162(m) Awards will be made in accordance with the procedures specified
in applicable Treasury regulations for compensation intended to be “qualified
performance-based compensation.”  Section 162(m) Awards may be subject to the
provisions of Section 15.

 

(b)                                 Performance Goals.  For purposes of this
Section 14, performance goals shall be limited to one or more of the following:
(i) net revenue, (ii) net earnings, (iii) operating earnings or income,
(iv) absolute and/or relative return on equity or assets, (v) earnings per
share, (vi) cash flow, (vii) pretax profits, (viii) earnings growth,
(ix) revenue growth, (x) book value per share, (xi) stock price and
(xii) performance relative to peer companies, each of which may be established
on a corporate-wide basis or established with respect to one or more operating
units, divisions, acquired businesses, minority investments, partnerships or
joint ventures.

 

(c)                                  Other Performance-Based Compensation.  The
Committee’s decision to make, or not to make, Section 162(m) Awards within the
meaning of this Section 14 shall not in any way prejudice the qualification of
any other Awards as performance based compensation under Section 162(m).  In
particular, Awards of Stock Options may, pursuant to applicable regulations
promulgated under Section 162(m), be qualified as performance-based compensation
for Section 162(m) purposes without regard to this Section 14.

 

11

--------------------------------------------------------------------------------


 

15.                               Special Forfeiture and Repayment Rules.

 

(a)                                 With respect to Awards made on or after
February 19, 2009, in the event the Committee or its delegate determines in its
sole discretion that a Triggering Event (as defined in Section 15(b) below) has
occurred with respect to a Participant and unless otherwise set forth in the
applicable Award Agreement, then:

 

(i)                                           Provided the application of this
Section 15(a)(i) has not been waived by the Committee or its delegate, any
(A) outstanding Stock Option and/or Stock Appreciation Right then held by the
Participant (or his permitted transferee), whether or not vested and
exercisable, (B) outstanding Stock Awards and/or Restricted Stock Unit Awards
granted to the Participant as to which the restrictions have not lapsed (or,
with respect to Restricted Stock Unit Awards, restrictions have lapsed but the
shares of Common Stock have not been delivered), and/or (C) Performance Share
Awards and/or Section 162(m) Awards as to which the applicable performance
period has not expired or the applicable performance period has expired but such
Award has not yet been paid, will immediately and automatically be forfeited and
such Participant (or his permitted transferee) will have no further rights with
respect to that Award; and

 

(ii)                                        Provided the application of this
Section 15(a)(ii) has not been waived by the Committee or its delegate, if the
Participant (or his permitted transferee) exercised a Stock Option or Stock
Appreciation Right within the 12-month period immediately prior to the date of
the acts or omissions that gave rise to such Triggering Event or anytime
thereafter, within 10 days of receiving written notice from the Company that a
Triggering Event has occurred, the applicable Participant shall pay to the
Company an amount equal to the product of the number of shares of Common Stock
as to which the Stock Option or Stock Appreciation Right was exercised,
multiplied by the excess, if any, of the Fair Market Value per share of Common
Stock on the date of exercise over the per share exercise price of that Stock
Option or Stock Appreciation Right.

 

(iii)                                     Provided the application of this
Section 15(a)(iii) has not been waived by the Committee or its delegate, if
restrictions imposed on Stock Awards and/or Restricted Stock Unit Awards have
lapsed (and, with respect to Restricted Stock Unit Awards, the shares of Common
Stock have been delivered to the Participant) within the 12-month period
immediately prior to the date of the acts or omissions that gave rise to such
Triggering Event or anytime thereafter, within 10 days of receiving written
notice from the Company that a Triggering Event has occurred, the applicable
Participant shall deliver to the Company a number of unrestricted shares of
Common Stock equal to the number of shares of Common Stock (or Common
Stock-equivalent units in the case of Restricted Stock Unit Awards) as to which
restrictions have so lapsed during such 12-month period; provided that if, at
the time delivery of the shares of Common Stock by the Participant is required,
such Participant cannot deliver a number of unrestricted shares of Common Stock
equal to the number of shares of Common Stock (or Common Stock-equivalent units
in the case of Restricted Stock Unit Awards) as to which restrictions have so
lapsed during such 12-month period, in addition to the delivery of the number of
unrestricted shares of Common Stock by such Participant at such time, such
Participant shall be required to pay to the Company an amount equal to the
product of the number of such shares of Common Stock (or Common Stock-equivalent
units in the case of Restricted Stock Unit Awards) as to which restrictions have
so lapsed during such 12-month period (less the number of shares of Common Stock
contemporaneously delivered by the Participant to the Company), multiplied by
the excess, if any, of the Fair Market Value of one share of Common Stock as of
the date such restrictions lapsed over the per share purchase price paid by the
Participant for such shares (or Common Stock-equivalent units), if any.

 

(iv)                                    Provided the application of this
Section 15(a)(iv) has not been waived by the Committee or its delegate, if, with
respect to Performance Share Awards with an applicable performance period which
ended within the 12-month period immediately prior to the date of the acts or
omissions that gave rise to such Triggering Event or anytime thereafter, the
specified performance targets for such performance period have been attained and
such Performance Share Award was paid to the Participant, within 10 days of
receiving written notice from the Company that a Triggering Event has occurred,
the applicable Participant shall pay to the Company an amount equal to the
product of the number of such

 

12

--------------------------------------------------------------------------------


 

shares of Common Stock delivered to the Participant, multiplied by the excess,
if any, of the Fair Market Value of one share of Common Stock as of the date
such delivery over the per share purchase price paid by the Participant for such
shares, if any.

 

(v)                                       Provided the application of this
Section 15(a)(v) has not been waived by the Committee or its delegate, if, with
respect to a Section 162(m) Award with an applicable Performance Period which
ended within the 12-month period immediately prior to the date of the acts or
omissions that gave rise to such Triggering Event or anytime thereafter, the
specified performance targets for such Performance Period have been attained and
such Section 162(m) Award was paid to the Participant, within 10 days of
receiving written notice from the Company that a Triggering Event has occurred,
the Participant shall pay to the Company an amount equal to: (A) in the case of
a Section 162(m) Award that is a Stock Option, Stock Appreciation Right, Stock
Award, Restricted Stock Unit Award or Performance Share Award, the amount to be
paid by the Participant to the Company determined pursuant to the provisions of
Sections 15(a)(ii)-(iv) as applicable, or (B) otherwise, the amount paid to the
Participant with respect to such Section 162(m) Award.

 

(b)                                 Except as otherwise set forth in an
applicable Award Agreement, “Triggering Event” means, unless waived in writing
by the Committee or its delegate, the occurrence of any of the following:

 

(i)                                           the date during the Repayment
Period (as defined below in Section 15(c)) that the Participant’s employment or
service with the Company or any Subsidiary was involuntarily terminated by the
Company or any Subsidiary for Cause, either as defined herein or pursuant to an
employment agreement, consulting agreement or other similar agreement that the
Participant has entered into with the Company or any Subsidiary;

 

(ii)                                        the date during the Repayment Period
that the Participant breaches any provision of Sections 8(a)(i)(1)-(3);

 

(iii)                                     the date during the Repayment Period
that the Participant breaches any provision of Attachment A;

 

(iv)                                    the date during the Repayment Period
that the Committee determines that the Participant either (i) engaged in conduct
that directly or indirectly resulted in the Company having to restate all or a
portion of its financial statements or (ii) engaged in conduct which would
constitute a breach of any certificate of compliance or similar
attestation/certification signed by the Participant;

 

(v)                                       the date during the Repayment Period
that the Participant has violated any material term of an independent contractor
agreement, consulting agreement or other similar agreement that the Participant
has entered into with the Company or any Subsidiary;

 

(vi)                                    the date during the Repayment Period
that the Participant disparages or subverts the Company, or makes any statement
reflecting negatively on the Company, its affiliated corporations or entities,
or any of their officers, directors, employees, agents or representatives,
including, but not limited to, any matters relating to the operation or
management of the Company, Participant’s service with the Company and the
termination of thereof, irrespective of the truthfulness or falsity of such
statement;

 

(vii)                                 the date during the Repayment Period that
the Committee determines that the Participant committed an act or omission while
an employee or other service provider of the Company or any Subsidiary that was
not discovered by the Company or Subsidiary until after the termination of such
Participant’s employment or other service with the Company or Subsidiary that
would, if such Participant were an active employee or other service provider of
the Company or Subsidiary at the time such act or omission is discovered, be
reason for termination of such Participant’s employment or other service for

 

13

--------------------------------------------------------------------------------


 

Cause (as defined herein or pursuant to an employment agreement, consulting
agreement or other similar agreement that the Participant has entered into with
the Company or any Subsidiary); or

 

(viii)                              the date during the Repayment Period that
the Participant fails to cooperate with the Company or any Subsidiary in all
investigations of any kind, in assisting and cooperating in the preparation and
review of documents and meeting with Company counsel, and in providing truthful
testimony as a witness in connection with any present or future court,
administrative, agency or arbitration proceeding involving the Company or any
Subsidiary.

 

(c)                                  Except as set forth in an applicable Award
Agreement, “Repayment Period” shall mean:

 

(i)                                           with respect to Triggering Events
described in Sections 15(b)(i), (ii), (v), (vii) and (viii), anytime;

 

(ii)                                        with respect to Triggering Event
described in Sections 15(b)(iii) and (vi), the period that the Participant is
employed by, or otherwise provides services to, the Company or any Subsidiary,
plus the 24-month period immediately following the termination such employment
or service; and

 

(iii)                                     with respect to Triggering Event
described in Sections 15(b)(iv), the period that the Participant is employed by,
or otherwise provides services to, the Company or any Subsidiary, plus the
36-month period immediately following the termination such employment or
service.

 

(d)                                 Unless otherwise set forth in the applicable
Award Agreement, by accepting an Award under the Plan, the Participant thereby:
(i) agrees to be bound by the terms and conditions of Sections 8(a)(i)(1)-(3),
Attachment A and this Section 15, including, without limitation, the required
payment provisions of Sections 15(a)(ii)-(v), (ii) acknowledges and agrees that
the Company would have not granted such Award in the absence such terms and
conditions, (iii) represents and warrants that he will remain in full compliance
with such terms and conditions, (iv) agrees to make or cause to be made the
required payments set forth in Sections 15(a)(ii)-(v), as applicable, and
(v) without limiting the generality of Section 15(d)(iv) above, agrees that the
Company may deduct from, and set-off against, any amounts owed to the
Participant by the Company or any Subsidiary (including, without limitation,
amounts owed as wages, bonuses, severance, or other fringe benefits) to the
extent of the amount owed by the Participant to the Company pursuant to this
Section 15.

 

(e)                                  An Award Agreement evidencing an Award
under the Plan as to which this Section 15 applies shall provide the applicable
Participant with a reasonable period of time following the date of such
Participant’s receipt of such Award Agreement to refuse acceptance of such Award
if he disagrees with any of the terms and conditions of this Section 15.  If a
Participant refuses acceptance of an Award, the Award will be immediately
forfeited, the Participant will have no further rights with respect to such
Award, and the shares of Common Stock underlying such Award shall again be
available for grant under the Plan.

 

16.                               Non-transferability.  No Award granted under
the Plan or any rights or interests therein shall be sold, transferred,
assigned, pledged or otherwise encumbered or disposed of except by will or by
the laws of descent and distribution or as may otherwise be required by law;
provided, however, that the Administrator may, subject to such terms and
conditions as the Administrator shall specify, permit the transfer of an Award
to a Participant’s family members or to one or more trusts established in whole
or in part for the benefit of one or more of such family members; provided
further, that the restrictions in this sentence shall not apply to the shares
received in connection with an Award after the date that the restrictions on
transferability of such shares set forth in the applicable Award Agreement have
lapsed.  During the lifetime of a Participant, a Stock Option or Stock
Appreciation Right shall be exercisable only by, and payments in settlement of
Awards shall be payable only to the Participant, or, if applicable, the

 

14

--------------------------------------------------------------------------------


 

family member or trust to whom such Stock Option, Stock Appreciation Right or
other Award has been transferred in accordance with the previous sentence.

 

17.                                                                              
Recapitalization or Reorganization.

 

(a)                                 Authority of the Company and Shareholders. 
The existence of the Plan, the Award Agreements and the Awards granted hereunder
shall not affect or restrict in any way the right or power of the Company or the
shareholders of the Company to make or authorize any adjustment,
recapitalization, reorganization or other change in the Company’s capital
structure or its business, any merger or consolidation of the Company, any issue
of stock or of options, warrants or rights to purchase stock or of bonds,
debentures, preferred or prior preference stocks whose rights are superior to or
affect the Common Stock or the rights thereof or which are convertible into or
exchangeable for Common Stock, or the dissolution or liquidation of the Company,
or any sale or transfer of all or any part of its assets or business, or any
other corporate act or proceeding, whether of a similar character or otherwise.

 

(b)                                 Change in Capitalization.  Notwithstanding
any provision of the Plan or any Award Agreement, in the event of any change in
the outstanding Common Stock by reason of a stock dividend, recapitalization,
reorganization, merger, consolidation, stock split, combination or exchange of
shares or any other significant corporate event affecting the Common Stock, the
Committee, in its discretion, shall make (i) such proportionate adjustments it
considers appropriate (in the form determined by the Committee in its sole
discretion) to prevent diminution or enlargement of the rights of Participants
under the Plan with respect to the aggregate number, class and/or issuer of
shares of Common Stock for which Awards in respect thereof may be granted under
the Plan, the number, class and/or issuer of shares of Common Stock covered by
each outstanding Award, and the exercise or Award prices in respect thereof
and/or (ii) such other adjustments as it deems appropriate.  The Committee’s
determination as to what, if any, adjustments shall be made shall be final and
binding on the Company and all Participants.

 

(c)                                  Limitations.  Notwithstanding the
foregoing: (i) any adjustments made to Section 17(b) of the Plan to Awards that
are considered “deferred compensation” within the meaning of Section 409A of the
Code shall be made in compliance with the requirements of Section 409A of the
Code; (ii) any adjustments made pursuant to Section 17(b) of the Plan to Awards
that are not considered “deferred compensation” subject to Section 409A of the
Code shall be made in such manner as to ensure that after such adjustment, the
Awards either continue not to be subject to Section 409A of the Code or comply
with the requirements of Section 409A of the Code; and (iii) the Administrator
shall not have the authority to make any adjustments pursuant to
Section 17(b) of the Plan to the extent that the existence of such authority
would cause an Award that is not intended to be subject to Section 409A of the
Code to be subject thereto.

 

18.                              
                                                Change in Control.

 

(a)                                 Except as otherwise provided in an Award
Agreement and except for Awards made to non-employee directors, if, within two
(2) years following a Change in Control which occurs after the Effective Date, a
Participant’s employment or service with the Company or any Subsidiary is
involuntarily terminated by the Company or that Subsidiary, whether or not for
Cause (as defined in Section 8): (i) all Stock Options or Stock Appreciation
Rights of such Participant then outstanding shall become fully exercisable as of
the date of such termination, whether or not exercisable, (ii) all restrictions
and conditions of all Stock Awards of such Participant then outstanding shall
lapse as of the date of such termination, (iii) all Restricted Stock Units of
the Participant shall become nonforfeitable as of the date of such termination,
and (iv) all Performance Share Awards of such Participant shall be deemed to
have been fully earned as of the date of such termination.

 

(b)                                 In addition, in the event of a Change in
Control occurring after the Effective Date, the Board or the Committee may, in
its sole discretion, make any or all of the following adjustments: (A) by
written notice to each holder of an outstanding Stock Option or Stock
Appreciation Right provide that

 

15

--------------------------------------------------------------------------------


 

such holder’s Stock Options or Stock Appreciation Rights shall be cancelled
unless exercised within thirty (30) days (or such longer period as the Board or
the Committee, as the case may be, shall determine) after the date of such
notice; (B) provide for the payment upon termination or cancellation of a Stock
Option or Stock Appreciation Right (whether or not such Stock Option or Stock
Appreciation Right is otherwise exercisable) of an amount in cash, securities
and/or other property (or a combination thereof) with an aggregate value equal
to: (x) the excess, if any, of the aggregate Fair Market Value as of the date of
such Change in Control of the Common Stock then subject to the Stock Option or
Stock Appreciation Right over the product of the number of shares of Common
Stock then subject to the Stock Option multiplied by the per share exercise
price, less (y) an amount equal to the federal, state and local taxes, if any,
required to be withheld or paid as a result of such payment; (C) provide for the
cancellation of outstanding Stock Awards, Restricted Stock Unit Awards,
Performance Share Awards, Section 162(m) Awards or other Awards in exchange for
payments of cash, securities and/or other property (or a combination thereof)
having an aggregate value equal to the value of such Award, as determined by the
Board or Committee, as the case may be, in its sole discretion; (D) substitute
other property (including, without limitation, cash or other securities of the
Company and securities of an entity other than the Company); and/or (E) make any
other adjustments, or take other reasonable action, as the Board or the
Committee, as the case may be, deem appropriate provided that no such action
impairs any rights that a Participant has under the Plan without such
Participant’s consent.

 

19.                              
                                                Amendment of the Plan; Amendment
of Outstanding Stock Options.  The Board or Committee may at any time and from
time to time terminate, modify, suspend or amend the Plan in whole or in part;
provided, however, that no such termination, modification, suspension or
amendment shall be effective without shareholder approval if such approval is
required to comply with any applicable law or stock exchange rule; and provided
further, that the Board or Committee may not, without shareholder approval,
amend the Plan if such amendment could, at the time of such amendment,
reasonably be expected to result in a material:  (i) increase the benefits
accruing to participants under the Plan; (ii) increase the aggregate number of
shares issuable under the Plan (other than by adjustment pursuant to
Section 17(b)); or (iii) modification of the requirements as to eligibility for
participation in the Plan.  No termination, modification, suspension or
amendment of the Plan shall, without the consent of a Participant to whom any
Awards shall previously have been granted, adversely affect his or her rights
under such Awards; provided, however, that notwithstanding anything to the
contrary herein, if and to the extent the Board or Committee determines that the
terms of any provision of this Plan or any payment hereunder may result in the
imposition of an excise tax on any Participant pursuant to Section 409A of the
Code, the Board or Committee shall have authority to take such action to amend,
modify, cancel or terminate the Plan or any payments to such Participant
hereunder as it deems necessary or advisable to limit or, if possible, avoid the
impact of any such excise tax.  Furthermore, notwithstanding any provision
herein to the contrary, the Board or Committee shall have broad authority to
amend the Plan or any Award to take into account changes in applicable tax laws
(including, without limitation, Section 409A of the Code), securities laws,
accounting rules and other applicable state and federal laws.

 

20.                              
                                                No Repricing of Stock Options or
Stock Appreciation Rights.  Notwithstanding any provision in the Plan to the
contrary, the Committee shall not permit the repricing of Stock Options or Stock
Appreciation Rights by any method, including by cancellation and reissuance,
without first obtaining shareholder approval.

 

21.                                                                              
Miscellaneous.

 

(a)                                 Tax Withholding.  No later than the date as
of which an amount first becomes includible in the gross income of the
Participant for applicable income tax withholding purposes with respect to any
award under the Plan, the Participant shall pay to the Company or make
arrangements satisfactory to the Administrator regarding the payment of any
federal, state, local or foreign taxes of any kind required by law to be
withheld with respect to such amount.  Unless otherwise determined by the
Administrator, in accordance with rules and procedures established by the
Administrator, the minimum required withholding obligations may be settled with
Common Stock, including Common Stock that is part of the

 

16

--------------------------------------------------------------------------------


 

Award that gives rise to the withholding requirement.  The obligation of the
Company under the Plan shall be conditioned upon such payment or arrangements
and the Company shall, to the extent permitted by law, have the right to deduct
any such taxes from any payment of any kind otherwise due to the Participant.

 

(b)                                 Election to Withhold Shares.  If the
Committee so permits, a Participant may elect to satisfy the Company’s tax
withholding obligation with respect to a Stock Option by having shares withheld
up to an amount that does not exceed the Participant’s maximum marginal tax rate
for federal (including FICA), state and local tax liabilities.  The election
must be in a form and manner prescribed by the Committee and shall be subject to
the prior approval of the Committee.

 

(c)                                  No Right to Grants or Employment or
Service.  No Eligible Individual or Participant shall have any claim or right to
receive grants of Awards under the Plan.  Nothing in the Plan or in any Award or
Award Agreement shall confer upon any employee or service provider of the
Company or any Subsidiary any right to continued employment with or service to
the Company or any Subsidiary, as the case may be, or interfere in any way with
the right of the Company or a Subsidiary to terminate the employment or service
of any of its employees or service providers at any time, with or without cause.

 

(d)                                 Unfunded Plan.  The Plan is intended to
constitute an unfunded plan for incentive compensation.  With respect to any
payments not yet made to a Participant by the Company, nothing contained herein
shall give any such Participant any rights that are greater than those of a
general creditor of the Company.  In its sole discretion, the Administrator may
authorize the creation of trusts or other arrangements to meet the obligations
created under the Plan to deliver Common Stock or payments in lieu thereof with
respect to awards hereunder.

 

(e)                                  Other Employee Benefit Plans.  Payments
received by a Participant under any Award made pursuant to the provisions of the
Plan shall not be included in, and shall not affect the determination of
benefits under any other employee benefit plan or similar arrangement provided
by the Company or any Subsidiary.

 

(f)                                   Section 409A.  It is the intention of the
Company that no Award shall be “deferred compensation” subject to Section 409A
of the Code, unless and to the extent that the Administrator specifically
determines otherwise, and the Plan and the terms of all Awards shall be
interpreted accordingly.

 

(g)                                  Securities Law Restrictions.  The
Administrator may require each Eligible Individual purchasing or acquiring
shares of Common Stock pursuant to a Stock Option or other Award under the Plan
to represent to and agree with the Company in writing that such Eligible
Individual is acquiring the shares for investment and not with a view to the
distribution thereof.  All certificates for shares of Common Stock delivered
under the Plan shall be subject to such stock transfer orders and other
restrictions as the Administrator may deem advisable under the rules,
regulations, and other requirements of the Securities and Exchange Commission,
the New York Stock Exchange or any other exchange upon which the Common Stock is
then listed, and any applicable federal or state securities law, and the
Administrator may cause a legend or legends to be put on any such certificates
to make appropriate reference to such restrictions.  No shares of Common Stock
shall be issued hereunder unless the Company shall have determined that such
issuance is in compliance with, or pursuant to an exemption from, all applicable
federal and state securities laws.

 

(h)                                 Compliance with Rule 16b-3.

 

(i)                                           The Plan is intended to comply
with Rule 16b-3 under the Exchange Act or its successors under the Exchange Act
and the Administrator shall interpret and administer the provisions of the Plan
or any Award Agreement in a manner consistent therewith.  To the extent any
provision of the Plan or Award Agreement or any action by the Administrator
fails to so comply, it shall be deemed null

 

17

--------------------------------------------------------------------------------


 

and void, to the extent permitted by law and deemed advisable by the
Administrator.  Moreover, in the event the Plan or an Award Agreement does not
include a provision required by Rule 16b-3 to be stated therein, such provision
(other than one relating to eligibility requirements, or the price and amount of
Awards) shall be deemed automatically to be incorporated by reference into the
Plan or such Award Agreement insofar as Participants subject to Section 16 of
the Exchange Act are concerned.

 

(ii)                                        Notwithstanding anything contained
in the Plan or any Award Agreement to the contrary, if the consummation of any
transaction under the Plan would result in the possible imposition of liability
on a Participant pursuant to Section 16(b) of the Exchange Act, the
Administrator shall have the right, in its sole discretion, but shall not be
obligated, to defer such transaction to the extent necessary to avoid such
liability.

 

(i)                                     Award Agreement.  In the event of any
conflict or inconsistency between the Plan and any Award Agreement, the Plan
shall govern, and the Award Agreement shall be interpreted to minimize or
eliminate any such conflict or inconsistency.

 

(j)                                    Invalid Provisions.  In the event that
any provision of this Plan is found to be invalid, unenforceable or otherwise
inconsistent with any applicable law (including, without limitation Section 409A
of the Code), such invalidity, unenforceability or inconsistency will not be
construed as rendering any other provisions contained herein as invalid,
unenforceable or inconsistent, and all such other provisions will be given full
force and effect to the same extent as though the invalid, unenforceable or
inconsistent provision was not contained herein.

 

(k)                                 No Fractional Shares.  No fractional shares
of Common Stock shall be issued or delivered pursuant to the Plan or any
Option.  The Committee shall determine whether cash, other awards or other
property shall be issued or paid in lieu of such fractional shares or whether
such fractional shares or any rights thereto shall be forfeited or otherwise
eliminated

 

(l)                                     Headings. Section headings are for
reference only.  In the event of a conflict between a title and the content of a
Section, the content of the Section shall control.

 

(m)                             Expenses.  The costs and expenses of
administering the Plan shall be borne by the Company.

 

(n)                                 Applicable Law. .  The validity,
construction, interpretation and effect of the Plan and Award Agreements issued
under the Plan shall exclusively be governed by and determined in accordance
with the law of the State of Delaware, without giving effect to the conflicts of
laws principles thereof.

 

18

--------------------------------------------------------------------------------


 

ATTACHMENT A

 

Restrictive Covenants

 

1.              The Participant acknowledges that the Company is generally
engaged in business throughout the United States.  During the two-year period
following the Participant’s termination of employment for any reason other than
a termination by the Company without Cause or, if the Participant terminates
employment as a result of Voluntary Retirement, during the period which is the
greater of (i) the two-year period following such Voluntary Retirement or
(ii) the period beginning on the effective date of such Voluntary Retirement and
ending on the date on which any Award granted to such Participant will vest in
full, the Participant agrees that he will not, unless acting with the prior
written consent of the Company, directly or indirectly, own, manage, control, or
participate in the ownership, management or control of, or be employed or
engaged by, or otherwise affiliated or associated with, as an officer, director,
employee, consultant, independent contractor or otherwise, any other
corporation, partnership, proprietorship, firm, association or other business
entity, which is engaged in any business, including the wholesale distribution
of pharmaceutical products, that, or otherwise engage in any business that, as
of the date on which the Participant’s employment with the Company terminates,
is engaged in by the Company, has been reviewed with the Board for development
to be owned or managed by the Company, and/or has been divested by the Company
but as to which the Company has an obligation to refrain from involvement, but
only for so long as such restriction applies to the Company; provided, however,
that the ownership of not more than 5% of the equity of a publicly traded entity
shall not be deemed to be a violation of this paragraph.

 

2.              The Participant also agrees that he will not, directly or
indirectly, during the Participant’s employment by the Company and for two years
following the termination of such employment for any reason other than a
termination by the Company without Cause, induce any person who is an employee,
officer, director, or agent of the Company, to terminate such relationship, or
employ, assist in employing or otherwise be associated in business with any
present or former employee or officer of the Company, including without
limitation those who commence such positions with the Company after the date
that such Participant’s employment by the Company terminates.

 

3.              The Participant also agrees to return, immediately following the
Participant’s termination of employment, any records and business documents,
whether on computer or hard copy, and other materials (including but not limited
to computer disks and tapes, computer programs and software, office keys,
correspondence, files, customer lists, technical information, customer
information, pricing information, business strategies and plans, sales records
and all copies thereof) (collectively, the “Corporate Records”) provided by the
Company and/or its predecessors, subsidiaries or affiliates or obtained as a
result of the Participant’s prior employment with the Company and/or its
predecessors, subsidiaries or affiliates, or created by the Participant while
employed by or rendering services to the Company and/or its predecessors,
subsidiaries or affiliates.  The Participant acknowledges that all such
Corporate Records are the property of the Company.  In addition, the Participant
shall promptly return in good condition any and all beepers, credit cards,
cellular telephone equipment, business cards and computers.

 

4.              The Participant acknowledges and agrees that the restrictions
contained in this Attachment A are reasonable and necessary to protect and
preserve the legitimate interests, properties, goodwill and business of the
Company and that the Company would not have granted an Award to the Participant
in the absence of such restrictions.  In the event that the provisions of this
Attachment A should ever be adjudicated to exceed the limitations permitted by
applicable law in any jurisdiction, it is the intention of the parties that the
provision shall be amended such that those provisions are made consistent with
the maximum limitations permitted by applicable law, that such amendment shall
apply only within the jurisdiction of the court that made such adjudication and
that those provisions otherwise be enforced to the maximum extent permitted by
law.  If a Participant has entered into an agreement pursuant to which such
Participant is subject to restrictive covenants with respect to the

 

--------------------------------------------------------------------------------


 

Company that are similar in nature to the covenants of this Attachment A, the
provisions of this Attachment A shall be deemed to be in addition to, not in
lieu of, the provisions of such agreement.

 

For purposes of this Attachment A, the term “Company” shall be deemed to include
subsidiaries and affiliates of the Company.

 

20

--------------------------------------------------------------------------------